Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO FORBEARANCE AGREEMENT

 

dated as of December 23,  2010

 

TBS International Limited

Commerce Building, One Chancery Lane

Hamilton HM 12 Bermuda

 

Re:          Second Amendment to Forbearance Agreement (this “Amendment”)

 

Ladies and Gentleman:

 

Reference is hereby made to (i) those certain extensions of credit (the “Loans”)
made pursuant to and as evidenced by, inter alia, (a) that certain Amended and
Restated Credit Agreement, dated as of March 26, 2008 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), among Albemarle Maritime Corp. and each of the other entities
identified on the signature pages thereof as Borrowers (the “Borrowers”), TBS
International plc and TBS International Limited, as guarantors (collectively,
“Holdings”), TBS Shipping Services Inc., as Administrative Borrower (the
“Administrative Borrower”), each of the financial institutions party thereto as
lenders (the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Citibank, N.A. and DVB Group Merchant Bank (Asia) Ltd.,
as co-Syndication Agents, TD Banknorth, N.A., as Documentation Agent and Banc of
America Securities LLC, as Sole Lead Arranger and Sole Book Manager; and (b) the
other Loan Documents (as defined in the Credit Agreement) and (ii) that certain
Forbearance Agreement, dated as of September 30, 2010 (as amended by that
certain First Amendment to Forbearance Agreement, dated as of November 15, 2010
(the “First Amendment”), by and among the Borrowers, Holdings, the
Administrative Borrower, certain Subsidiaries of Holdings as Guarantors, each of
the Lenders party thereto and the Administrative Agent, the “Forbearance
Agreement”) by and among Borrowers, Holdings, Administrative Borrower, certain
Subsidiaries of Holdings as Guarantors, the Administrative Agent and the other
Lenders signatory thereto.  All capitalized terms used herein without definition
that are defined in the Credit Agreement or the Forbearance Agreement shall have
the same meanings herein as therein, as applicable.

 

Each Loan Party acknowledges that the Specified Defaults have occurred and are
continuing.  The Loan Parties agree that, but for the terms of the Forbearance
Agreement, the Administrative Agent may, if Required Lenders consent, and shall,
at the direction of Required Lenders, proceed to enforce its rights and remedies
under the Credit Agreement to collect the Borrowers’ indebtedness to the
Administrative Agent and the Lenders under the Credit Agreement.  Each Loan
Party acknowledges that the Forbearance pursuant to the Forbearance Agreement
will expire on December 29, 2010 (unless the Forbearance Termination Date occurs
prior to such date).  The Administrative Agent, the Required Lenders and the
Loan Parties hereby agree to amend certain provisions of and extend the period
of Forbearance under the Forbearance Agreement upon the following terms and
conditions:

 

--------------------------------------------------------------------------------


 

§1 Amendment to Forbearance Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 of this Amendment, the
Forbearance Agreement is hereby amended as follows:

 

(a)           Forbearance Termination Date.  Section 4 of the Forbearance
Agreement is hereby amended by deleting the date “December 29, 2010” in clause
(i) of the first sentence thereof and substituting the date “12:01 a.m. on
February 1, 2011” in lieu thereof.

 

(b)           Specified Defaults.  The definition of “Specified Defaults”
contained in the recitals to the Forbearance Agreement is hereby amended to
include any Default or Event of Default which occurs under Section 2.07, 6.04 or
8.01(a), (c), (e) or (m) of the Credit Agreement due to the failure of the Loan
Parties to pay the installment of principal due on December 31, 2010.

 

§2.  Ratification of Existing Agreements.  The Loan Parties confirm and agree
that the Obligations, as evidenced by or otherwise arising under the Credit
Agreement and the other Loan Documents, are, by the Loan Parties’ execution of
this Amendment, ratified and confirmed in all respects.  The Loan Parties
confirm and agree that to the extent that any Loan Document purports to assign
or pledge to the Administrative Agent, for the benefit of the Lenders, or to
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in or lien on, any assets of the Loan Parties as security for any of
the Obligations from time to time existing in respect of the Loan Documents,
such pledge, assignment and/or grant of a security interest or lien is hereby
ratified and confirmed in all respects as security for all of the Obligations,
whether now existing or hereafter arising. In addition, by the execution of this
Amendment, each of the Loan Parties represents and warrants that no
counterclaim, right of set-off or defense of any kind exists or is outstanding
as of the Second Amendment Effective Date (as defined below) with respect to
such Obligations.

 

§3.  Representations and Warranties.  All of the representations and warranties
made by each of the Loan Parties in the Credit Agreement and the other Loan
Documents are true and correct on the date hereof as if made on and as of the
date hereof, except with respect to the occurrence of the Specified Defaults and
to the extent that any of such representations and warranties relate by their
terms to a prior date they shall be true and correct as of such prior date.

 

§4.  Acknowledgements.  Each of the Loan Parties hereby acknowledges that it
shall work diligently and use commercially reasonable efforts to negotiate in
good faith definitive documentation substantially reflecting the provisions of
the draft Global Bank Restructuring Proposal Term Sheet, dated as of December 3,
2010, negotiated pursuant to Section 4(e) of the First Amendment, with the
objective that such documentation be in agreed form by the Loan Parties, the
Administrative Agent and the Lenders on or about January 14, 2011, subject to
receipt of internal approvals and such other conditions as the parties thereto
may agree.

 

§5.  Covenants.  Each of the Administrative Agent, the Required Lenders and the
Loan Parties hereby covenant and agree with and for the benefit of the
Administrative Agent and the Lenders, notwithstanding anything to the contrary
contained in the Credit Agreement or any of the other Loan Documents, as
follows:

 

(a)           Borrowers’ Restructuring Advisor. AlixPartners, LLP shall continue
as Borrowers’ Restructuring Advisor to the Loan Parties until otherwise agreed
in writing by the Administrative Agent.  In the event that AlixPartners, LLP
terminates their existing involvement with the Borrowers, the Borrowers shall
appoint one of the other restructuring advisors set forth on Schedule B to the
Forbearance Agreement, or such other restructuring advisor satisfactory to the
Administrative Agent, within 5 Business Days of AlixPartners, LLP providing the
Borrowers written notice of termination of their

 

2

--------------------------------------------------------------------------------


 

contract with the Borrowers.  The Borrowers shall cause the newly appointed
restructuring advisor to continue to serve as Borrowers’ Restructuring Advisor
until otherwise agreed in writing by the Administrative Agent.  The Borrowers
agree that any final reports of the Borrowers’ Restructuring Advisor provided to
the Borrowers will also be provided to the Lenders within a reasonable period of
time following the Borrowers’ receipt of such final report.

 

(b)           Compliance with Forbearance Agreement and other Loan Documents.
Each Loan Party will, and will cause each of its Subsidiaries to, comply and
continue to comply with all of the terms, covenants and provisions contained in
the Forbearance Agreement and each other Loan Document to which it is a party
and any other instruments evidencing or creating any of the Obligations except
as such terms, covenants and provisions are expressly modified by the
Forbearance Agreement or this Section 5.

 

(c)           Further Assurances. Each Loan Party will, and will cause its
Subsidiaries to, at any time or from time to time execute and deliver such
further instruments, each in form and substance satisfactory to the
Administrative Agent, and take such further action as the Administrative Agent
may reasonably request, in each case further to effect the purposes of this
Amendment, the Forbearance Agreement, the Loan Documents and all documents,
agreements and instruments executed in connection therewith.

 

§6.  Conditions to Effectiveness.  The Administrative Agent, the Required
Lenders and the Loan Parties agree that the extension of the forbearance
obligations of the Administrative Agent and the Lenders under the Forbearance
Agreement shall be effective upon the satisfaction of each of the following
conditions precedent, each in form and substance satisfactory to the
Administrative Agent, no later than December 29, 2010 (the “Second Amendment
Effective Date”):

 

(a)           The Loan Parties, the Required Lenders and the Administrative
Agent shall have executed and delivered to the Administrative Agent this
Amendment.

 

(b)           The applicable Subsidiaries of the Loan Parties shall have entered
into amendments, waivers, forbearances (or extensions thereof) or other
modifications reasonably satisfactory to the Administrative Agent of each loan
agreement evidencing the existing Indebtedness of such Subsidiaries of the Loan
Parties described on Schedule 7.02 of the Credit Agreement and any other
material Indebtedness of such Subsidiaries (including, without limitation, the
various loan agreements among certain Subsidiaries of Holdings and The Royal
Bank of Scotland plc, DVB Group Merchant Bank (Asia) Ltd., Credit Suisse, AIG
Commercial Equipment Finance, Inc, Commerzbank AG and Berenberg Bank) deferring,
forbearing or continuing to defer or forbear any rights with respect to the
failure to make any payments of principal due under such loan agreements and any
other applicable defaults (including cross-defaults and defaults under any
minimum liquidity covenants contained therein) under such loan agreements to a
date which is no earlier than the Forbearance Termination Date (as hereby
amended), and the Administrative Agent shall have received a signed Officer’s
Certificate, certified by a duly authorized officer of Holdings to be true and
complete, attaching true, correct and complete fully executed copies of each
such amendment, waiver, forbearance (or extension thereof) and modification to
each such loan agreement.

 

(c)           The Loan Parties shall have delivered to the Administrative Agent
a schedule in form and substance satisfactory to the Administrative Agent
setting forth the milestones necessary to complete the restructuring no later
than January 31, 2010.

 

(d)           The Administrative Agent shall have received evidence that all
corporate action necessary for the valid execution and delivery by the Loan
Parties of this Amendment and the performance of the transactions contemplated
hereby and thereby shall have been taken.

 

3

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall have received payment for the fees,
and expenses including, without limitation, fees and expenses incurred by their
counsel and their restructuring advisors and other consultants, for which
invoices or estimates therefor have been provided to the Loan Parties on or
prior to the Second Amendment Effective Date.

 

(f)            The representations and warranties of each of the Loan Parties in
the Credit Agreement and the other Loan Documents shall be true and correct as
of the Second Amendment Effective Date, except with respect to the occurrence of
the Specified Defaults referred to herein and to the extent that any of such
representations and warranties relate by their terms to a prior date they shall
be true and correct as of such prior date.

 

(g)           There shall have occurred no Default or Event of Default other
than the Specified Defaults.

 

§7.  No Present Claims; Release.  The Loan Parties hereby acknowledge and agree
that, as of the date hereof: (a) none of the Loan Parties or any of their
Affiliates has any claim or cause of action against the Administrative Agent or
any Lender (or any of their directors, officers, employees, attorneys or
agents); (b) none of the Loan Parties or any of their Affiliates, has offset
rights, counterclaims or defenses of any kind against any of their obligations,
indebtedness or liabilities to the Administrative Agent or any Lender; and (c)
the Administrative Agent and the Lenders have heretofore properly performed and
satisfied in a timely manner all of their obligations to the Loan Parties and
each of their Affiliates.  The Administrative Agent and the Lenders wish (and
the Loan Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events, circumstances or matters would impair or otherwise
adversely affect any of the rights, interests, contracts, collateral security or
remedies of the Administrative Agent or the Lenders. Therefore, the Loan
Parties, each on its own behalf and on behalf of each of its respective
successors and assigns, hereby waives, releases and discharges the
Administrative Agent and the Lenders and all of their directors, officers,
employees, attorneys and agents, from any and all claims, demands, actions or
causes of action on or before the date hereof and arising out of or in any way
relating to the Credit Agreement, the Loan Documents and any other documents,
instruments, agreements (including the Forbearance Agreement and this
Amendment), dealings or other matters connected with the Credit Agreement,
including, without limitation, all known and unknown matters, claims,
transactions or things occurring on or prior to the date of this Amendment
related to the Credit Agreement.  The waivers, releases, and discharges
contained in this paragraph shall be effective regardless of any other event
that may occur or not occur prior to, or on or after the date hereof.

 

§8.  Expenses.  The Loan Parties jointly and severally agree to pay on demand
all expenses incurred by the Administrative Agent and the Lenders in connection
with the transactions contemplated by Amendment and the Forbearance Agreement
and in connection with any further amendments or waivers (whether or not the
same become effective) thereof and all expenses incurred by the Administrative
Agent in connection with the enforcement of any rights hereunder or thereunder,
including, without limitation, (i) the cost and expenses of preparing and
duplicating this Amendment, (ii) the reasonable legal fees and all charges for
costs, expenses and disbursements of Bingham McCutchen LLP, special counsel to
the Administrative Agent, in connection with the transactions contemplated by
this Amendment and the Forbearance Agreement and any further amendments,
modifications, approvals, consents or waivers hereunder or thereunder,  and
(iii) all expenses, costs and liabilities, incurred by the Administrative Agent
in connection with (A) the interpretation and administration of and exercise,
enforcement or preservation of rights under this Amendment or the Forbearance
Agreement against any of the Loan Parties or any of their officers or employees
party thereto or the administration thereof whether before or after the
occurrence of a Default or Event of Default and (B) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
relationship of the Administrative Agent with the Loan Parties.

 

4

--------------------------------------------------------------------------------


 

§9.  No Waiver.  Except as otherwise expressly provided for in this Amendment
and the Forbearance Agreement, nothing in this Amendment or the Forbearance
Agreement shall extend to or affect in any way any of the rights or obligations
of the Loan Parties or any of the Administrative Agent’s or Lenders’
obligations, rights and remedies arising under the Credit Agreement.  The
Administrative Agent and the Lenders shall not be deemed to have waived any or
all of their rights or remedies with respect to any Default or Event of Default
existing on the date hereof or arising hereafter.

 

§10.  Marshalling.  The Administrative Agent and the Lenders shall not be
required to marshal any present or future collateral security for the Loan
Parties’ obligations to the Administrative Agent and the Lenders under the
Credit Agreement or to resort to such collateral security or other assurances of
payment in any particular order, and all of their rights in respect of such
collateral security shall be cumulative and in addition to all other rights,
however existing or arising. To the extent that they lawfully may, the Loan
Parties hereby agree that they will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the
Administrative Agent’s or any Lenders’ rights under any document, agreement or
instrument evidencing or securing the Loan Parties’ obligations to the
Administrative Agent and the Lenders under the Credit Agreement and, to the
extent that it lawfully may, each of the Loan Parties hereby irrevocably waives
the benefits of all such laws.

 

§11.  Miscellaneous.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401 AND §5-1402).

 

(b)           This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

(c)           This Amendment shall constitute a Loan Document under the Credit
Agreement; the failure to comply with the covenants contained herein shall
constitute an Event of Default under the Credit Agreement; and all obligations
included in this Amendment (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Credit Agreement and secured by the collateral
security for the Obligations.

 

(d)           Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or rendered
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign and return the enclosed
copy of this Amendment to the Administrative Agent.

 

 

The Borrowers:

 

 

 

ALBEMARLE MARITIME CORP.

 

ARDEN MARITIME CORP.

 

AVON MARITIME CORP.

 

BIRNAM MARITIME CORP.

 

BRISTOL MARITIME CORP.

 

CHESTER SHIPPING CORP.

 

CUMBERLAND NAVIGATION CORP.

 

DARBY NAVIGATION CORP.

 

DOVER MARITIME CORP.

 

ELROD SHIPPING CORP.

 

EXETER SHIPPING CORP.

 

FRANKFORT MARITIME CORP.

 

GLENWOOD MARITIME CORP.

 

HANSEN SHIPPING CORP.

 

HARTLEY NAVIGATION CORP.

 

HENLEY MARITIME CORP.

 

HUDSON MARITIME CORP.

 

JESSUP MARITIME CORP.

 

MONTROSE MARITIME CORP.

 

OLDCASTLE SHIPPING CORP.

 

QUENTIN NAVIGATION CORP.

 

RECTOR SHIPPING CORP.

 

REMSEN NAVIGATION CORP.

 

SHEFFIELD MARITIME CORP.

 

SHERMAN MARITIME CORP.

 

STERLING SHIPPING CORP.

 

STRATFORD SHIPPING CORP.

 

VEDADO MARITIME CORP.

 

VERNON MARITIME CORP.

 

WINDSOR MARITIME CORP.

 

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

Holdings:

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Attorney-in-Fact

 

 

 

 

TBS INTERNATIONAL PLC

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Senior Executive Vice President and CFO

 

 

 

 

 

 

 

The Administrative Borrower:

 

 

 

TBS SHIPPING SERVICES INC.

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Senior Executive Vice President and CFO

 

 

 

 

 

 

 

The Guarantors:

 

 

 

TBS U.S. ENTERPRISES LLC

 

 

 

 

 

By:

TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

 

 

Name:

Ferdinand V. Lepere

 

 

 

Title:

Senior Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

 

 

TBS ENERGY LOGISTICS L.P.

 

 

 

 

 

By:

TBS U.S. ENTERPRISES LLC, its general partner

 

 

 

 

 

 

 

By:

TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

 

 

 

Name:

Ferdinand V. Lepere

 

 

 

 

Title:

Senior Executive Vice President and CFO

 

--------------------------------------------------------------------------------


 

 

The Guarantors (continued):

 

 

 

TBS LOGISTICS INCORPORATED

 

ROYMAR SHIP MANAGEMENT, INC.

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Senior Executive Vice President

 

 

 

 

 

 

TBS SHIPPING SERVICES INC.

 

 

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Senior Executive Vice President and CFO

 

 

 

 

 

 

 

AZALEA SHIPPING & CHARTERING, INC.

 

COMPASS CHARTERING CORP.

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Treasurer

 

 

 

 

TBS INTERNATIONAL PLC

 

 

 

By:

/s/  Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Senior Executive Vice President and CFO

 

--------------------------------------------------------------------------------


 

 

TBS INTERNATIONAL LIMITED

 

TBS HOLDINGS LIMITED

 

WESTBROOK HOLDINGS LTD.

 

TRANSWORLD CARGO CARRIERS, S.A.

 

MERCURY MARINE LTD. (F/K/A TBS LOGISTICS LTD.)

 

TBS WORLDWIDE SERVICES INC.

 

BEEKMAN SHIPPING CORP.

 

FAIRFAX SHIPPING CORP.

 

LEAF SHIPPING CORP.

 

PACIFIC RIM SHIPPING CORP.

 

TBS AFRICAN VENTURES LIMITED

 

TBS DO SUL LTD.

 

TBS EUROLINES, LTD.

 

TBS HOLDINGS LIMITED

 

TBS LATIN AMERICA LINER, LTD.

 

TBS MIDDLE EAST CARRIERS, LTD.

 

TBS NORTH AMERICA LINER LTD.

 

TBS OCEAN CARRIERS, LTD.

 

TBS PACIFIC LINER, LTD.

 

TBS WAREHOUSE & DISTRIBUTION GROUP LTD.

 

TBS WAREHOUSE & EQUIPMENT HOLDINGS LTD.

 

TBS LOGISTICS INCORPORATED

 

TBSI NEW SHP DEVELOPMENT CORP.

 

TBS MINING LIMITED

 

 

 

By:

/s/ Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

The Administrative Agent:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Judith A. Huckins

 

Name:

Judith A. Huckins

 

Title:

Vice President

 

 

 

The Required Lenders:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Judith A. Huckins

 

Name:

Judith A. Huckins

 

Title:

Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

The Required Lenders (continued):

 

 

 

DVB GROUP MERCHANT BANK (ASIA) LTD.,

 

as co-Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Amy L. Kyle

 

Name:

Amy L. Kyle

 

Title:

Attorney-in-fact

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as co-Syndication Agent and a Lender

 

 

 

By:

/s/  Mark McElwain

 

Name:

Mark McElwain

 

Title:

Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A., as Documentation Agent and a Lender

 

 

 

 

 

By:

/s/  Bethany H. Buitenberg

 

Name:

Bethany H. Buitenberg

 

Title:

Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION., as a Lender

 

 

 

By:

/s/ Richard B. Saulsbury

 

Name: Richard B. Saulsbury

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender

 

 

 

By:

/s/  Jon Oldham

 

Name:

Jon Oldham

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH COMMERCIAL FINANCE CORP., as a Lender

 

 

 

By:

/s/  Judith A. Huckins

 

Name:

Judith A. Huckins

 

Title:

Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/  Stephen J. Corcoran

 

Name:

Stephen J. Corcoran

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/  Sarah R. Miller

 

Name:

Sarah R. Miller

 

Title:

Vice President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------